UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARREN ROSSLYN NEWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cr-00022-MR-DLH-1)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren Rosslyn Newell, Appellant Pro Se. Thomas Richard Ascik,
Richard Lee Edwards, Amy Elizabeth Ray, Assistant United States
Attorneys, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren   Rosslyn   Newell        appeals    the     district    court’s

order denying without prejudice his motion to recover personal

property.      See Fed. R. Crim. P. 41(g).          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory     and       collateral    orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                The order Newell seeks

to    appeal    is   neither   a    final       order     nor     an   appealable

interlocutory or collateral order.              Accordingly, we dismiss the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        DISMISSED




                                         2